Exhibit 21.1 SUBSIDIARIES OF LM FUNDING AMERICA, INC. Except as indicated below, all of the following subsidiaries are 100% owned by LM Funding, LLC, a Florida limited liability company: NAME OF SUBSIDIARY JURISDICTION OF ORGANIZATION LM Funding, LLC(1) Florida LMF October 2010 Fund, LLC Florida REO Management Holdings, LLC Florida LM Funding of Colorado, LLC Colorado LM Funding of Washington, LLC Washington LMF SPE#2, LLC(2) LM Funding of Illinois, LLC Florida Illinois Owned 100% by LM Funding America, Inc. Now owned 100% by LM Funding, LLC
